Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 18 October 1783
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            Dr Sir
                            Rocky hill 18th October 1783
                        
                        I am informed that there are at Philadelphia Six or Eight Officers and about one Company of the Invalid
                            Regiment—that some of the Officers by the loss of Limbs and other inabilities are rendered totally incapable of acquiring
                            by their own exertions a support in life others are in a degree debilitated whilst some are recovered from their Wounds
                            and enjoy a good State of Health—the Men also must be in very different circumstances.
                        I wish you, with the assistance of such of the public Physicians as are in Town—to have a critical Inspection
                            of this Corps as soon as possible that those of the Men who are fit objects and wish to avail themselves of it, may be
                            permitted to take the benefit of the Act of Congress granting them a Pension—and those who are Strangers in the Country
                            and are rendered incapable of supporting themselves may be removed to West Point where they can be maintained at much less
                            expence to the public than at Philadelphia—which Post can then be broken up.
                        Such Officers too, as do not wish to retire as the other Officers have done on furlough—may be removed to
                            West Point where they may live much more to their ease and Satisfaction.

                    